EXHIBIT For Immediate Release CRM Holdings, Ltd. Announces Fourth Quarter and Year End Results HAMILTON, Bermuda, March 4, 2010 – CRM Holdings, Ltd. ("CRM" or “the Company”) (Nasdaq: CRMH), a specialty provider of workers' compensation insurance products, announced results for the fourth quarter and year ended December 31, 2009. Three Months Ended December 31, 2009 In the fourth quarter of 2009, the Company incurred a net loss from continuing operations of $19.0 million, or $(1.13) per diluted share. In the same quarter of the prior year, the Company incurred a net loss from continuing operations of $6.2 million, or $(0.38) per diluted share. Unless otherwise stated, all further results discussed in this release refer to continuing operations for 2009 and results on a comparable basis for 2008. Total revenues in the fourth quarter of 2009 were $27.2 million, compared to $30.3 million in the same quarter of the prior year.Underwriting actions taken on business written by Majestic Insurance Company (“Majestic”), the Company’s primary insurance provider, in the states of New York and New Jersey, reduced net earned premiums by $3.0 million.Decreases in the Company’s net earned premiums and fee-based management services were offset by increases in investment income. Investment income during the quarter increased to $6.7 million from $4.6 million in the fourth quarter of 2008, as the Company realized gains on its portfolio of fixed income securities. Excluding the benefits of realized capital gains in both periods, interest income earned was $2.3 million in the fourth quarter of 2009, compared to $3.0 million in the same quarter a year ago, a reflection of lower prevailing interest rates in Total underwriting expenses for the fourth quarter increased to $33.2 million from $28.2 million a year ago. This increase primarily resulted from higher current year loss and loss adjustment expenses at Majestic on policies underwritten in California, where paid and incurred losses recorded in the first three quarters of 2009 developed worse than expected.For the fourth quarter of 2009, the Company’s overall loss ratio was 151.7%, compared to 101.6% for the fourth quarter of 2008. Operating expenses of $11.5 million compared to $9.0 million in the same quarter last year. This increase was due to a goodwill impairment charge of $2.7 million related to the full write down of goodwill resulting from the Company’s acquisition of Majestic in November 2006. For the fourth quarter of 2009, the Company’s overall combined ratio was 206.7%, compared to an overall combined ratio of 141.0% for the fourth quarter of 2008. Primary Insurance During the quarter, Majestic experienced a decline in revenues compared to the same quarter of 2008. Net earned premiums for the quarter ended December 31, 2009, were $17.2 million, compared to $20.4 million in the same quarter a year ago, largely as a result of underwriting actions taken on Majestic business underwritten in New York and New Jersey. While Majestic experienced lower volumes in the number of policies written in its major market of California during the fourth quarter of 2009, this decrease was offset by slightly higher pricing of policies underwritten. Despite declining payroll and deliberate underwriting actions, Majestic’s submissions and premium written remained strong through the end of 2009. In-force premiums from primary insurance policies at Majestic were $146.9 million at December 31, 2009, compared with $157.2 million at the same time last year. 1 Majestic’s loss ratio for the 2009 fourth quarter was 156.8%, compared to 93.7% for the fourth quarter of 2008. This increase resulted from a higher current accident year loss ratio as described above and $1.6 million of prior year unfavorable loss reserve development. Majestic’s underwriting loss was $19.6 million for the fourth quarter of 2009, compared to an underwriting loss of $7.0 million in the same quarter in the prior year. This increase was principally due to the current year loss and loss adjustment expenses and the write off of goodwill.Majestic’s combined ratio for the quarter was 214.6%, compared to 134.1% a year ago. Reinsurance The Company’s reinsurance segment, Twin Bridges, generated $2.3 million of net earned premiums in the fourth quarter of 2009, down from $3.5 million in the fourth quarter of the prior year. The reduction was principally due to a decrease in the volume of reinsurance premiums assumed from Majestic.Twin Bridges loss ratio was 114.6% for the fourth quarter of 2009, compared to 148.0% in the fourth quarter of 2008.This decrease resulted from Twin Bridges recognizing less unfavorable development in 2009 as compared to 2008.The underwriting loss of $1.2 million for the quarter was an improvement over the underwriting loss of $2.8 million in the fourth quarter of 2008. Twin Bridges’ combined ratio for the quarter was 149.2%, compared to 182.0% a year ago. Fee-based Business Fee-based management services revenues were $1.1 million for the fourth quarter of 2009, compared to $1.9 million in the fourth quarter of 2008. The reduction reflected a decline in insured payroll in the self-insured groups under management and a reduction of the number of groups from 4 in the fourth quarter of 2008 to 2 in the fourth quarter of 2009. Effective January 1, 2010, the Contractors Access Program self-insured group terminated active operations and the Company has one self-insured group under management. The fee-based management services operations produced operating income of $161 thousand, compared to operating income of $241 thousand in the same quarter of 2008. Twelve Months Ended December 31, 2009 For the year ended December 31, 2009, the Company’s net loss from continuing operations was $45.0 million, or ($2.68) per diluted share, compared to net income from continuing operations of $2.0 million, or $0.12 per diluted share in 2008.Total revenues for the year declined to $101.5 million from $143.2 million in 2008. The major factors contributing to the swing in profits were the establishment of a tax valuation allowance, a decrease in net earned premiums, which includes the reinstatement premiums incurred in the third quarter of 2009, an increased current accident year loss ratio, favorable loss reserve development in 2008 as compared to unfavorable development in 2009, the write-off of the goodwill, and severance expense related to the former co-CEOs incurred in the first quarter of Investment Portfolio At December 31, 2009, the Company had no exposure to equities, collateralized debt obligations or collateralized mortgage obligations.The overall credit rating of Majestic’s fixed income portfolio was AA+. The following tables illustrate Majestic’s investment portfolio distribution by sector and average credit rating. 2 Portfolio Distribution by Sector Portfolio Distribution by Credit Rating 12/31/2009 12/31/2008 Average Average % of Credit % of Credit Quality 12/31/2009 12/31/2008 Portfolio Rating Portfolio Rating AAA 46.9 % 58.7 % Government 21.1 % AAA 17.1 % AAA AA 25.3 % 23.3 % Agency 5.1 % AAA 7.4 % AAA A 26.1 % 14.7 % Corporate 30.0 % A 16.5 % A BBB 1.4 % 3.3 % Mortgage backed securities 17.4 % AAA 20.4 % AAA Below BBB 0.3 % 0.0 % Asset backed securities 3.4 % AA+ 2.8 % AAA 100.0 % 100.0 % Municipal 23.0 % AA 35.8 % AA Total 100.0 % AA+ 100.0 % AA+ Average credit rating AA+ AA+ The effective portfolio duration was 3.5 years, and the average portfolio yield was 3.3%. Conference Call The
